
	
		II
		112th CONGRESS
		2d Session
		S. 3234
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Blumenthal (for
			 himself, Ms. Snowe,
			 Ms. Mikulski, Mrs. Murray, and Mr.
			 Tester) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  time period for contributing military death gratuities to Roth IRAs and
		  Coverdell education savings accounts.
	
	
		1.Extension of time period for
			 contributing military death gratuities to Roth IRAs and Coverdell education
			 savings accounts
			(a)In
			 generalSections
			 408A(e)(2)(A) and 530(d)(9)(A) of the Internal Revenue Code of 1986 are each
			 amended by striking 1-year period and inserting 3-year
			 period.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received under section 1477 of title 10, United States Code, or under section
			 1967 of title 38 of such Code after the date of the enactment of this
			 Act.
			
